McCLELLAN, J.
This is an application, for a'.writ of mandamus to be addressed to the chairman of the Democratic executiye qpjnmittqp.qf ,^qprqe;cpupty:and fo the judge of probate of said comity requiring them to receive and file relator’s declaration that he is a candidate for nomination at the Democratic primary election to be held on May 9, 1916, to the office of county treasurer of Monroe county. The judge of the law and equity court of Monroe county, to whom the petition was addressed, denied the writs prayed for, and this appeal results. The single question presented for review is whether the title of the act approved September 15, 1915 (General Acts 1915, p. 348), is sufficient *461under section 45 of the Constitution, which, as here important, provides that: “Each law shall contain but one subject, which shall be clearly expressed in its title.” •
The title of the act is as follows :■ “To .abolish the office of the county treasurer, and to require the county funds to be deposited in such incorporated national or state bank in the several counties, as the board of revenue or court- of county commissioners may elect, and to provide for the custody of such, funds, and to require all acts required of the treasurer to be performed by the president of the board of revenue or county commissioners.”
The act’s application is restricted to those counties of the state of Alabama having a population of 50,000 or less according to the last federal census or any subsequent census.
(1) Since the title of the act manifestly expresses the legislative purpose to abolish the offices of county treasurer,- the point of the appellant’s-criticism of this act is,- in substance, this: That the title manifests a purpose to abolish the office of county treasurer throughout the state; whereas the body of- the act effects that purpose in only a part.of the counties of the state. The effect of this contention is to say- that the title is broader than' the act. In these circumstances the point taken Is ruled against the appellant by the case of Griffin v. Drennen, 145 Ala. 128, 40 South. 1016, a decision that has been subsequently accepted as authority on this point in Sheffield Oil Co. v. Pool, 169 Ala. 420, 53 South. 1027. It was said in the first-cited case, quoting from an early decision: “When the subject may be' comprehended in the title, the act should be upheld.”
The subject of this act is the abolition of the office of county treasurer; and the title is not misleading because of partial (upon classification) application to counties in' the state.' That the act in its body does not abolish that, office in. every county in Alabama does not subtract from the comprehensiveness of the title, which undoubtedly includes the sübjéct with which the act undertakes to deal. The writs .prayed for were correctly denied; bélow; Monroe county not having .the -requisite-population to exclude it-from the-operation of-the-act. " " " " '
■ Affirmed. ■
Anderson, C. J.,'arid Sayre and Gardner, JJ, concur.